Citation Nr: 1030496	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  00-23 568	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a head injury/headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Megan L. Engebretson







INTRODUCTION

The Veteran had active service from June 1985 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for a 
head/headache injury.  He contends that his condition was caused 
by active service.

The Board remanded the claim in February 2009.  The remand 
instructions included this paragraph:  

Return the Veteran's claims file to the 
examiner who conducted the Veteran's VA 
examination in January 2007 (and later 
provided an addendum in April 2008), or, if 
she is not available, to another 
appropriate medical professional.  If the 
examiner determines that an examination of 
the Veteran is necessary, one should be 
scheduled.  The examiner should 
specifically address the role, if any, that 
the Veteran's parachuting accident in 1992 
had on the development of his diagnosed 
migraine headache disorder.  The examiner 
should also discuss the Veteran's statement 
at his January 2007 VA examination that his 
headaches began while he was stationed in 
the desert in 1991.

The Veteran was afforded an examination in April 2009.  The 
examiner did not review the claims file, but stated that the 
Veteran's headaches were less likely than not caused by a 1992 
parachute accident which occurred after the reported onset of the 
headaches.  The examiner was sent the claims file in May 2009 to 
review.  After review of the claims file, the examiner reiterated 
her original opinion that the Veteran's headaches were not caused 
by a 1992 parachute accident.  However, the examiner did not 
address whether the Veteran's headaches had onset while stationed 
in the desert in 1991.  The Court has held "that a remand by . . 
. the Board confers on the Veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders."  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such the claim 
must be remanded for a new examination.

On remand, the examiner should address all possible causes of the 
Veteran's headache disabilities, to include the 1992 parachute 
accident and desert duty station.  Further, the examiner should 
address whether any headache disability was permanently 
aggravated by any event or illness during service.  

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  The AMC is requested to schedule the 
Veteran for an appropriate VA examination to 
determine the nature and etiology of any 
headache disability diagnosed.  The VA 
examiner should thoroughly review the 
Veteran's claims file in conjunction with 
this examination, as well as a complete copy 
of this REMAND.  The VA examiner should 
indicate in the examination report that this 
has been accomplished. 
 
The VA examiner should specifically state 
whether the Veteran currently suffers from a 
headache disability and explain the rational 
for this diagnosis.  If the VA examiner finds 
that the Veteran has a headache disability, 
he or she should then state whether it is at 
least as likely as not that the Veteran's 
disorder is related to, had its onset during, 
or was permanently aggravated by the 
Veteran's active duty service.  The VA 
examiner should address all possible causes 
of the condition, to include, but not limited 
to, the Veteran's desert duty station and a 
1992 parachute accident.   
 
The examiner's report should specifically 
address the Veteran's claimed onset of 
headaches in 1991.  For any events occurring 
after the onset of the Veteran's headaches, 
the examiner should thoroughly discuss 
whether these events permanently aggravated 
the Veteran's headaches beyond their usual 
progression.  The examiner should thoroughly 
discuss all opinions and rationales in his or 
her report. 
 
2.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record (and keeping 
in mind the dictates of the Veterans Claims 
Assistance Act of 2000), the RO should again 
review this claim.  If any determination 
remains adverse, the Veteran must be 
furnished a supplemental statement of the 
case and be given an opportunity to submit 
written or other argument in response thereto 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


